Moyer, C.J.,
dissenting.
{¶ 270} I disagree with the majority’s decision holding that Drummond was not denied his right to a public trial.
{¶ 271} In my view, the trial court’s closure of the courtroom on February 4, 2004, resulted in structural error. See Waller v. Georgia (1984), 467 U.S. 39, 49-50,104 S.Ct. 2210, 81 L.Ed.2d 31, fn. 9; Johnson v. United States (1997), 520 U.S. 461, 468-469, 117 S.Ct. 1544, 137 L.Ed.2d 718. “Unlike a garden-variety trial error, a structural error ‘transcends the criminal process’ by depriving a defendant of those ‘basic protections [without which] a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence, and no criminal punishment may be regarded as fundamentally fair.’ ” (Citation omitted.) United States v. Padilla (C.A.1, 2005), 415 F.3d 211, 219, quoting Rose v. Clark (1986), 478 U.S. 570, 577-578, 106 S.Ct. 3101, 92 L.Ed.2d 460. The United States Supreme Court has identified structural error in a very limited class of cases, such as the complete denial of counsel, trial by a biased judge, racial discrimination in the selection of a grand jury, denial of self-representation at trial, a defective reasonable-doubt instruction, and denial of a public trial. Neder v. United States (1999), 527 U.S. 1, 8, 119 S.Ct. 1827, 144 L.Ed.2d 35; Johnson v. United States, 520 U.S. at 469, 117 S.Ct. 1544, 137 L.Ed.2d 718.
{¶ 272} In upholding the trial court’s decision to close the courtroom on February 4, the majority places undue emphasis on the presence of representatives of the news media in the courtroom after it was closed. Moreover, the majority’s application of the Waller four-pronged test in justifying the courtroom’s closure is fatally flawed.
{¶ 273} As to the first Waller factor, there is little evidence that courtroom security and witness safety justified closing the courtroom on February 4. The trial court mentioned two incidents to support courtroom closure, but these had occurred the previous day. One incident occurred in the judge’s chambers, and the second incident involved an altercation between a spectator and the deputies. In both instances, the responsible individuals were identified and sanctioned. The record also does not support closing the courtroom because of the “fear of retaliation expressed by various witnesses,” because no such witnesses were *53identified. Moreover, no spectators were identified who posed a threat to disturb the courtroom or intimidate any of the witnesses.
{¶ 274} As to the second Waller factor, the majority emphasizes that closure was no broader than necessary because the courtroom was closed only during the testimony of Thomas and Morris, and Rozenblad’s cross-examination. However, Thomas, Morris, and Rozenblad were key prosecution witnesses, and their testimony was crucial in securing Drummond’s conviction. Thomas saw Drummond with an assault rifle prior to the shooting and overheard Drummond tell Gilliam “It’s on” before the shootings. Morris was in pretrial confinement with Drummond and overheard him tell another inmate that “he didn’t meant [sic] to kill the baby; he was trying to get at somebody else * * Rozenblad testified on direct examination (in the presence of spectators) that he saw Drummond before the shooting talking “about a guy moving in * * * [their] neighborhood [who] could have had something to do with the death of Brett Schroeder.” During cross-examination, when the courtroom was closed, Rozenblad testified that he did not get along with Drummond and that they were never friends.
{¶ 275} Additionally, Drummond’s family members were not allowed to remain in the courtroom during closure. Defense counsel requested that Drummond’s family members be allowed to remain in court to provide support for the defendant. Despite this request, the trial court expelled from the courtroom all spectators except for news reporters. The Supreme Court of the United States has specifically emphasized the importance of allowing members of a defendant’s family to remain in court. See In re Oliver (1948), 333 U.S. 257, 272, 68 S.Ct. 499, 92 L.Ed. 682; see, also, State v. Washington (2001), 142 Ohio App.3d 268, 272, 755 N.E.2d 422 (“The state bears a heavy burden when seeking to exclude relatives of a defendant from trial”). The record provides no justification for excluding family members from the courtroom. No evidence was presented showing that any family members posed a risk of disturbing the court or threatening any of the witnesses or jurors.1 See State v. Clifford (1999), 135 Ohio App.3d 207, 213-214, 733 N.E.2d 621; State v. Sanders (1998), 130 Ohio App.3d 92, 98, 719 N.E.2d 619 (trial court erred in expelling defendant’s wife and parents because of the “dearth of evidence relating to their involvement in the disturbances”).
{¶ 276} Surely, it cannot be reasonably argued that the news reporters who remained in the courtroom can stand in the shoes of members of defendant’s family.
*54{¶ 277} In finding that closure was no broader than necessary, the majority stresses that the trial court allowed the media to remain in the courtroom. The presence of the media does not satisfy the requirements for Drummond’s Sixth Amendment right to a public trial. There must still be a “substantial reason” established to permit a partial, as opposed to a total, closure of the courtroom. See Woods v. Kuhlmann (C.A.2, 1992), 977 F.2d 74, 76; Nieto v. Sullivan (C.A.10, 1989), 879 F.2d 743, 753. The record contains insufficient evidence establishing a “substantial reason” justifying the closure in this case.
{¶ 278} Third, nothing in the record shows that the trial court considered other reasonable alternatives to closing the courtroom, as Waller requires. Damian Williams and Michael Peace were identified by the trial court as having been involved in the disturbances the previous day. Thus, the trial court could have barred Williams and Peace from the courtroom as an alternative to closing the court to all spectators except the media. See Sanders, 130 Ohio App.3d at 98, 719 N.E.2d 619 (trial court erred by failing to consider alternative of identifying spectators responsible for disturbances and expelling them).
{¶ 279} The trial court also failed to discuss alternatives such as enhancing courtroom security, screening spectators allowed to remain in the courtroom, or placing a screen between the witnesses and the spectators to conceal the witnesses from public view. See Ayala v. Speckard (C.A.2, 1997), 131 F.3d 62, 71-72 (where the petitioners suggested “placing a screen between the witness and the courtroom spectators” as an alternative to closure). Taking these reasonable measures would have ensured courtroom security while maintaining the open courtroom that the Sixth Amendment requires.
{¶ 280} Fourth, regarding the final Waller factor, the trial court failed to make findings adequate to support the courtroom closure. “The requirement of specific, on-the-record findings is intended to give appellate courts a basis for determining the propriety of closure.” Bell v. Jarvis (C.A.4, 1999), 198 F.3d 432, 441. Moreover, “the Sixth Amendment requires that consideration of these concerns be on the record and occur in the context of a case-by-case examination of the competing interests at stake.” Id. at 441, citing Waller v. Georgia, 467 U.S. at 48, 104 S.Ct. 2210, 81 L.Ed.2d 31; see, also, United States v. Thunder (C.A.8, 2006), 438 F.3d 866, 868 (closure of courtroom during testimony of allegedly abused children violated defendant’s Sixth Amendment right to a public trial absent findings that the closure was necessary to preserve some higher interest).
{¶ 281} Here, the record contains little information to aid a reviewing court in determining whether the trial court’s order was reasonable and necessary. The trial court’s judgment entry states that the prosecution moved to close the courtroom, but the record does not include the prosecution’s evidence or argu*55ments supporting its position. These matters may have been considered by the court during a sidebar discussion, but no such discussions were included in the record, as Waller requires. See State v. Morris, 157 Ohio App.3d 395, 2004-Ohio-2870, 811 N.E.2d 577, ¶ 16.
Paul J. Gains, Mahoning County Prosecuting Attorney, Timothy E. Franken, Chief Criminal Prosecutor, and Rhys B. Cartwright-Jones, Appellate Counsel, for appellee.
Dennis A. DiMartino, L.P.A., Dennis A DiMartino, and John P. Laczko, for appellant.
{¶ 282} The majority justifies the absence of specific findings of fact because of the limited scope of the closure. However, the closure was not as limited as the majority suggests. Key prosecution testimony was presented while the courtroom was closed. Thus, the trial court erred by failing to make specific findings before closing the courtroom.
{¶ 283} I would reverse Drummond’s convictions and death sentence because Drummond was denied his Sixth Amendment right to a public trial.
Pfeifer and O’Donnell, JJ., concur in the foregoing dissenting opinion.

. The record shows that the trial court mistakenly believed that Michael Peace, who showed disrespect to the court the previous day, was Drummond’s brother. However, the prosecutor informed the court that Peace was not Drummond’s brother, although Peace claimed to be “family to Drummond.”